Citation Nr: 1742588	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected left shoulder disability.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected right shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from January 1965 to December 1968 and from March 1971 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Roanoke, Virginia RO has jurisdiction of the current appeal.

In July 2016, the Board, in pertinent part, denied entitlement to increased disability ratings for the Veteran's service-connected left and right shoulder disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a Joint Motion for Remand (JMR) requiring the Board to obtain an adequate medical opinion on the functional loss or limitation of motion the Veteran experiences during flare-ups of pain or when the shoulders are repeatedly used over a period of time.  Additionally, the Court directed the Board to adequately address evidence that was favorable to the Veteran's increased rating claims.  The portion of the Board's decision that granted an initial disability rating of 20 percent for a left thumb disability for the entire initial rating period from October 9, 2008, an initial disability rating of 10 percent for a right thumb disability from October 9, 2008 to September 15, 2011 and from November 1, 2011 to March 2, 2015, and a rating of 20 percent for a right thumb disability from March 2, 2015 was left undisturbed.  The claims are now back before the Board for appellate adjudication consistent with the Court's JMR.

Regarding the issue of entitlement to TDIU, the Board's July 2016 decision noted that "TDIU is potentially an element of all rating issues."  The Board then found that the record sufficiently raised the issue of entitlement to TDIU, and remanded it for further development prior to analyzing the TDIU claim on the merits.  The Board instructed the RO to adjudicate the issue and, if not granted, issue a statement of the case (SOC) to the Veteran and his representative.  Pursuant to the Board's remand instructions, the RO issued a March 2017 SOC denying entitlement to TDIU.  The SOC advised the Veteran that in order to complete his appeal, he must file a formal appeal.  A review of the record does not show that the Veteran responded with a timely VA Form 9, substantive appeal.  Nevertheless, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Therefore, the Veteran is not required to separately perfect an appeal in this matter, and the claim for TDIU is presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously discussed, the May 2017 Court JMR found the medical opinions of record, mainly the January 2009 and March 2015 VA examination, to be inadequate as they did not adequately address what the Veteran experiences during flare-ups or when the shoulders are repeatedly used over a period of time.

Since the March 2015 VA examination, another VA examination has been conducted on the Veteran's shoulders.  This examination was conducted in October 2016, in conjunction with the Veteran's claim for TDIU, and was not reviewed by the Court in its May 2017 JMR.  Unfortunately, however, this examination and medical opinion is also inadequate as it pertains to the Veteran's functional loss during flare-ups.  Specifically, the examiner found the Veteran reported flare-ups of the shoulder which caused severe pain and reduced endurance.  The reported functional loss was pain, loss of range of motion and loss of endurance.  However, the examiner stated the examination was not being conducted during a flare-up and therefore, the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without mere speculation as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-up because a flare-up was not observed.  
In an effort to ensure an adequate evaluation of the Veteran's functional loss due to his reported flare-ups of both shoulders, the Board finds the October 2016 VA examiner's opinion is incomplete.  The examination does not address the reported flare-ups of both shoulders related to normal daily activities, as stated in the March 2015 examination and does not adequately explain why the examiner could not estimate additional range of motion loss despite the Veteran not being in an active flare- up at the time of examination.  Therefore, a remand is necessary for another examination prior to adjudicating these claims.

Consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the increased rating claims on appeal, and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his bilateral shoulders.  If any new records are identified, obtain and associate the records with the claims files.  Additionally, obtain the Veteran's updated VA treatment records.  Any negative replies should be properly included in the claims file.

2.  Following the completion of the above, the Veteran should be examined by a VA orthopedist to determine the current severity of his bilateral shoulder disabilities. All diagnostic findings should be reported, including range of motion (active and passive).  In addition to range of motion testing, the examiner is specifically asked to:

	a.  Determine whether the Veteran's service-connected shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination.

The examiner should provide a complete and thorough rationale for all opinions offered.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claims, to include the issue of entitlement to TDIU.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




